       ~AO 2458 (CASO) (Rev. 4114)   Judgment   111   a Criminal Case
                  Sheet I                                                                                                       9/24/2018

                                                UNITED STA TES DISTRICT COURT                                                     s/ Stevem

                                                        SOUTHERN DISTRICT OF CALIFORNIA
                       UNITED STATES OF AMERICA                                       JUDGMENT IN A CRIMINAL CASE
                                         v.                                           (For Offenses Committed On or After November I. 1987)

                            CARLA ARIS URIAS                                          Case Number: l 8CR2055-BTM

                                                                                       MATTHEW BINN INGER, FEDERAL DEFENDERS, INC.
                                                                                       Dcfendanf s ".ttnrnev
       REGISTRATION NO. 69238298

       D
       THE DEFENDANT:
       181 pleaded guilty to count(s) _1_o_F_T_H_E_I_N_F_o_~_'.'.1_A_T_r_c_•N_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       0     wasfuundguil~oncoun~s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _~------------------
             after a plea of not guilty.
             Accordingly, the defendant is adjudged guilty of such count(s). which involve the following offense(s):
                                                                                                                                               Count
       Title & Section                        Nature of Offense                                                                               Number(s)
21 USC 952, 960                        IMPORTATIOi\ OF METHAMPHETAMINE




        The defendant is sentenced as provided in pages 2 through _ _ _
                                                                      4 _ _ of th is judgment. The sentence is imposed pursuant
 to the Sentencing Reform Act of 1984.
 0    The defendant has been found not guilty on count(s)

 0     Count(s)
                                                                  ---------·--~------------------
                                                                                        is []      arc   O dismissed on the motion of the United States.
                  ---------------------~
 181   Assessment: $I 00 to be paid at the rate of $25 per quarter through the Inmate Financial Responsibility Program.




  181 Fine waived                                         0    Forfeiture pursuant to order filed
                                                                                                     ---------- , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name. residence.
 or mailing address until all fines. restitution. costs. and special assessments i;nposed by this judgment are fully paid. If ordered to pay restitution. the
 defendant shall notify the court and United States Attorney of any material change in the defendant's economic circumstances.
                                                                                   SEPTEMBER 24, 2018
                                                                                  Date of Imposition of Sentence




                                                                                                                                               18CR2055-BTM
AO 245B (CASO) (Rev. 4114)    Judgment in a Criminal Case
            Sheet 2 -   Imprisonment

                                                                                                 Judgment -- Page _ _2 _ of     4
 DEFENDANT: CARLA ARIS URIAS
 CASE NUMBER: 18CR2055-BTM

                                                             IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
         EIGHTEEN (18) MONTHS.




    0    Sentence imposed pursuant to Title 8 USC Section I 326(b ).
    181 The court makes the following recommendations to the Bu,·eau of Prisons:
         That the defendant serve her sentence at an institution as close to Phoenix , Arizona to facilitate family visits.




    0   The defendant is remanded to the custody of the United States Marshal.

    0   The defendant shall surrender to the United States Marshal for this district:

           Oat                                       Oa.m.    op.m.        Oil--------------
               as notified by the United States Marshal.

    0   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          0    before
                         -------------------------------------~
          0    as notified by the United States Marshal.
          D    as notified by the Probation or Pre;rial Services Office.



                                                                RETURN

 I have executed this judgment as follows:

         Defendant delivered on                                                    to

 at - - - - - - - - - - - - - - - , with a certified copy of this judgment.



                                                                                              UNITED STA TES MARSHAL



                                                                                          DFPlJTY UNITl:D STATES MARSHAL




                                                                                                                         18CR2055-BTM
AO 245B (CASO) (Rev. 4/14) Judgment in a Criminal Case
           Sheet 3 - Supervised Release
                                                                                                              Judgment -Page __3__ of _ _4_ __
DEFENDANT: CARLA ARIS URIAS
CASE NUMBER: 18CR2055-BTM
                                                          SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
THREE (3) YEARS.

         The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from
the custody of the Bureau of Prisons.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will Pot ~xceed submission of more than 4 drug tests per month during
the term of supervision, unless otherwise ordered by court.                                          --

D      The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of
       future substance abuse. (Check, if applicable.)
       The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
       The defendant shall cooperate in the collection of a DNA sample from the defendant. pursuant to section 3 of the DNA Analysis
       Backlog Elimination Act of 2000. pursuant to 18 USC sections 3563(a)(7) and 3583(d).
       The defendant shall comply with tnc requirements oft!1c Sex Offender Registration and Notification Act (42 U.S.C. ~ 16901. et seq.) as directed
       by the probation officer, the Bureau of Prisons. or any state sex offender registration agency in which he or she resides. works, is a student, or
       was convicted of a qualifying offense. (Check if applicable.)
D      The defendant shall participate in an approved program for domestic violence. (Check, if applicable.)

          If this judgment imposes a fine or restitution obligation, it is a condition of supervised release that the defendant pay any such fine
or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of Payments set
forth in this judgment.
         The defendant must comply with the standard conditions that have been adopted by this court. The defendant shall also comply with
any special conditions imposed.


                                       STANDARD CONDIT10"NS OF SUPERVISION

  I)    the defendant shall not leave the judicial district without the permission of the court or probation officer;
  2)    the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
  3)    the defendant shall answer truthfully all inquiries by the prooation officer and follow the instructions of the probation officer;
  4)    the defendant shall support his or her dependents and meet other family responsibilities;
  5)    the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other
        acceptable reasons;
  6)    the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
  7)    the defendant shall refrain from excessive use of alcohol and shall not purchase. possess, use. distribute, or administer any
        controlled substance or any pa:aphernalia ;·elated to ar-:> cc,n;rolkd sc.bstanc:cs, except as pr~scribed by a physician;
  8)    the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
  9)    the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of
        a felony, unless granted permission to do so by the probation o'ficer:
 10)    the defendant shall permit a probation officer to visit him or her"' any time at home or elsewhere and shall permit confiscation of any
        contraband observed in plain view of the probation officer;
 11)    the defendant shall notify the probation officer wi!hin seventy-two hours of being arrested or questioned by a law enforcement officer;
 12)    the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the
        permission of the court; and
 13)    as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal
        record or personal history or characteristics and shall permit the prob::.tion officer to make such notifications and to confirm the
        defendant's compliance with such notification requirer-ient.

                                                                                                                                      18CR2055-BTM
         AO 2458 (CASD) (Rev 4, 14) Judgment in a Criminal Case
                     Sheet 4 -   Special Conditions
                                                                                                           Jud~ment-Pagc   _ _4_ of _ _4_ __
         DEFENDANT: CARLA ARIS URIAS
         CASE NUMBER: 18CR2055-BTM




                                                  SPECIAL CONDITIONS OF SUPERVISION
IVI Submit person, property, residence, office or vehicle to a search, conducted by a united States Probation Officer at a reasonable time and in
~ a reasonable manner, based upon reasonable suspicion of contraband or evidence of a violation of a condition of release; failure to submit to
    a search may be grounds for revocation; the defe:ldant shall warn any other residents that the premises may be subject to searches pursuant to
    this condition.

0     Participate in a program of alcohol abuse treatment including testing and counseling, with ar least I to 8 tests per month and I to 8
      counseling sessions per month as directed by the probation officer.
0     Not transport, harbor, or assist undocumented aliens.
0     Not associate with undocumented aliens or alien smugglers.
0     Not reenter the United States illegally.
[8J   Not enter the Republic of Mexico without writte:i permission cf the Court or probation officer.
~ Report all vehicles owned or operated, or in which you have an interest, to the probation officer.
~ Not possess any narcotic drug or controlled substance without a lawful :nedical prescription under Federal Law.
[gJ   Not associate with known users ot~ smugglers of. or dealers in narcotics, controlled substances, or dangerous drugs in any form.

r8J   Participate in a program of mental health treatment as directed by the probation officer. The Court authorizes the release of the pre-sentence
      report and available psychological evaluations to the mental health provider, as approved by the probation officer. The defendant shall
      consent to the release of evaluations and treatment information to the probation officer and the Corni by the mental health provider.


0     Take no medication containing a controlled substance without valic, medica, prescription, and provide proof of prescription to the probation
      officer, if directed.

D Provide complete disclosure of persona! and bus'11ess fr;ancia' records to ~k probation officer as requested.
D     Reside in a Residential Reentry Center (RRC) as directeci by the prooatirn1 officer for a period of days upon release. This is a non punitive
      placement.
r8J   Seek and maintain full time employment and/or schooling or a con,b;naticn      ofbo~h.
0 Resolve all outstanding warrants within        days.
0 Complete          hours of community service in a program approved by the probation officer within

D
0     If deported, excluded, or allowed to voluntarily leave the United States, obcv all laws federal. state and local and not reenter or attempt to
      reenter the United States illegally and report to the probation office:· within 72 hours of any reentry to the United States; the other conditions
      of supervision are suspended while the defendan: :s out cf the Un:t,:J S a~es after deportation. exclusion, or voluntary departure.




                                                                                                                                      18CR2055-BTM
